Title: 1774. Feby. 28.
From: Adams, John
To: 


       I purchased of my Brother, my fathers Homestead, and House where I was born. The House, Barn and thirty five acres of Land of which the Homestead consists, and Eighteen acres of Pasture in the North Common, cost me 440£. This is a fine addition, to what I had there before, of arable, and Meadow. The Buildings and the Water, I wanted, very much.
       That beautifull, winding, meandering Brook, which runs thro this farm, always delighted me.
       How shall I improve it? Shall I try to introduce fowl Meadow And Herds Grass, into the Meadows? or still better Clover and Herdsgrass?
       I must ramble over it, and take a View. The Meadow is a great Object—I suppose near 10 Acres of it—perhaps more—and may be made very good, if the Mill below, by overflowing it, dont prevent. Flowing is profitable, if not continued too late in the Spring.
       This Farm is well fenced with Stone Wall against the Road, against Vesey, against Betty Adams’s Children, vs. Ebenezer Adams, against Moses Adams, and against me.
       The North Common Pasture has a numerous Growth of Red Cedars upon it, perhaps 1000, which in 20 years if properly pruned may be worth a Shilling each. It is well walled in all round. The Prunings of those Cedars will make good Browse for my Cattle in Winter, and good fuel when the Cattle have picked off all they will eat. There is a Quantity of good Stone in it too.
      